Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant has amended the specification and provided explanation for one of the objection instances, as such, the previous specification objection is withdrawn.
The Applicant has amended claim 2 to correct a minor informality, as such, the previous claim objection is withdrawn.
Applicant’s arguments the original disclosure is sufficient and overcome the 112(a) written description requirement rejection are not persuasive. The 112(a) written description requirement rejection is maintained, please see the rejection and response to argument for more details.
As such, claims 2-7 are pending in the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 2-7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites the limitation “the color changing surface changing color upon application of heat to the head and providing an indication at the at least one of the neck and the head of an optimal temperature range for smoking the medicinal herbal concentrate” in line 8-10 is not sufficiently described within the original disclosure to show the Applicant has the possession of the claimed limitation at the time the claimed invention is filed. In the original disclosure, the Applicant discloses the following:
 “The present invention uses a single or several color changing surfaces inserted close to the neck of the banger nearest to the heating surface…the quart will not be treated other than a single or multiple insertions of color changing-surface near the neck of the banger” (Applicant’s specification paragraph [0009]);
“said quartz banger incorporates through new color changing technology to be inserted proximal to the quartz neck area or head structure” (Applicant’s specification paragraph [0011]);
“a quartz banger, when heated with a butane torch or other heat source, will display a change in color by means of an insertion near the neck…, indicating when the quartz has reached the optimal temperature so that the consumer may remove the heat source” (Application’s specification paragraph [0012]); and
“heat is continually applied to the bottom of the head structure, preferable by means of butane torch, until the color changing surface is, in an embodiment, inserted near the neck until the surface is wholly changed in color, and at such indication the consumer is notified of the optimal temperature of 300-400 degrees” (Applicant’s specification paragraph [0034]).
Based on these cited disclosures above, the head of the smoking device/banger is heated, by a butane torch, until reach 300-400 degrees, at which a singular or multiple color changing surface is/are inserted at the head or the neck of the banger and the banger “will not be treated other than by single or multiple insertions of the color-changing surface near the neck of the banger” (Applicant’s specification paragraph [0009]). However, the exact color changing surface’s structure or material are not sufficiently disclosed by the Applicant in the original disclosure. This is important and essential since the Applicant disclosed “quartz banger incorporates through new color changing technology to be inserted proximal to the quartz neck area or head structure” (Applicant’s specification paragraph [0011]) but the Applicant did not disclose what this new color changing technology is that it can simply be inserted to the neck or the head structure of banger and able to indicate the optimal temperature range (very high temperature of 300-400 degrees) for smoking the medicinal herbal concentration. Therefore, the applicant has not reasonably conveyed to on ordinary skilled in the art that the 

	Claims 2-5 and 7 are rejected based on their claim dependence.

Response to Arguments	
Applicant's arguments filed on 11/23/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that “the composition and structure of the color changing surfaces that reactive to heat, such as those described in Applicant originally filed disclosure and recited in the independence claim 6 of Applicant’s pending patent application, are conventional and well known in the art” in page 3 of the Remarks, the Examiner respectfully disagrees. It appears that the argument is not consistent with the original disclosure, the applicant disclosed that “the quartz banger incorporates through new color changing technology to be inserted proximal to the quartz neck area or head structure” (Applicant’s specification paragraph [0011]) but now stated that the structure of the color changing surfaces that reactive to heat is conventional and well-known in the art and that the Applicant is not required to disclosed such sufficient detail of the new color changing surface that provide an indication at the at least of the neck and the head of an optimal temperature range for smoking the medicinal herbal concentration. As such, the 112(a) written description requirement rejection is still warrant.
new color changing technology (please refer to the previous citation in the Applicant’s disclosure above). Even if the thermochromic material may able to provide an indication of color changing, but the Applicant did not even envision their invention to utilize the thermochromic material. As such, the Applicant’s argument of the thermochromic material/composition are well known in the art and such sufficient detail disclosure of their invention of utilizing a new color changing technology is not necessary are not persuasive.
Regarding Applicant’s argument of “the subject matter defined by independent Claim 6 is no broader than the invention set forth in the written description contained in the specification, therefore, satisfies “the public purpose on which patent law rest requiring the granting of claims commensurate in scope of with the invention disclosed”, the Applicant then cited the relevant disclosures from the Applicant’s original disclosure in Pages 6-7 of the new use color changing technology …, to be inserted in proximal to the quartz neck are or head structure” as the second bullets on page 6 of the Remarks, again, the Applicant discloses the color changing surface is the new color changing technology but did not provide sufficient details on what is this new color changing technology is that provide indication of the optimal temperature of 300-400 degrees for herbal medical smoking concentration. As such, Applicant’s argument that the original disclosure is sufficient to over the 112(a) written description requirement for claim 6 is not persuasive. 
Regarding Applicant’s argument that “as set forth in the previous paragraphs, Applicant has demonstrated that Applicant was in possession of the claimed invention at the time of filling by describing the claimed invention using descriptive means such as words, structures, and figures that fully set forth the claimed invention.  Accordingly, Applicant respectfully urges that independent claim 6… is in compliance with the written description requirement...” in page 7 of the Remarks, the Examiner respectfully disagrees. Please see the explanations above for the reasonings why the previous arguments in the previous paragraphs in the Remarks are not persuasive.
Regarding Applicant’s argument that “the Examiner has not met his burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims” in pages 7-8, the Examiner respectfully disagrees. The Examiner indeed cited the relevant citations of the original disclosure of the color changing surface/insertions which include the disclosure of “said quartz banger incorporates through new use of color changing technology to be inserted proximal to .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785